At the outset, I would like to express our sympathies to Mexico and its people as they grapple with the effects of the earthquake that has resulted in so many tragic victims and ruined homes.
I would like to congratulate Mr. Miroslav Lajčák on his election to the presidency of the General Assembly at its seventy-second session and to wish him every success in discharging his duties. He can count on Slovenia’s full support. I would also like to to express my gratitude to the outgoing President, Mr. Peter Thomson, for his important contribution to the work of the General Assembly over the past year. Lastly, I would also like to congratulate Mr. António Guterres on his appointment as Secretary-General. I commend his determination to promote the United Nations and its values and goals, and his tireless efforts to strengthen the Organization.
The world continues to deal with challenges to international peace and security that are ever more complex and intertwined. Shocking images of human suffering are a daily reality, the consequences of the armed conflicts, environmental degradation, famine, lack of economic opportunity, grave breaches of human rights and terrorism that are just some of those global challenges. If we are to address them, effective international cooperation, with the United Nations at its core, is essential. We have the mandate and the responsibility to act. We must stand united to address global challenges together. Despite those threats, I am encouraged by a new dynamic in the United Nations and the strong push by the Secretary-General to strengthen multilateralism and the reform agenda. I commend his determination to make the Organization stronger and more fit to serve as the bedrock of the international rules-based order. More than ever, we need a strong United Nations to be one of our key actors in providing security, stability and a life of dignity for all.
Two years ago, we achieved a milestone by agreeing on our development road map. Together, the Sustainable Development Goals (SDGs) and the Paris Climate Change Agreement provide a framework and vision for a more sustainable planet in the future and prosperity for all. The true test now is their implementation. This is not the time to go back on our promises. Rather, we need to turn them into real progress that will benefit people around the globe. Slovenia has embarked on that path with a sense of urgency. That is demonstrated, among other things, by Slovenia’s high ranking in the SDG Index and Dashboards 2017 Report, which shows that we are in the top 10 of 157 measured countries in our achievements towards the Sustainable Development Goals.
We are strongly engaged in protecting the environment and ensuring its sustainability, and we are determined to raise awareness about the key factors shaping our sustainable future. For example, we recognize the key role that bees and other pollinators play in preventing hunger, ensuring food security, improving human health and preserving the environment and its biodiversity. In that context, we are proposing that the General Assembly declare 20 May an international day of bees and proclaim it World Bee Day. I would like to thank all of the States that have already expressed support for the initiative and encourage others to do so.
Achieving sustainable development is only possible if the global community works together in a solid partnership between Governments, international organizations, civil society, academia and the private sector. The same is true for dealing with large global migrations and refugee flows. Shared responsibility and solidarity should be the guiding principles of our global approach. In that spirit, Slovenia is constructively engaged in the consultation process for the global compact for safe, orderly and regular migration and the global compact on refugees. We believe that the adoption in 2018 of both global compacts will be another major milestone in our path towards ensuring a life of dignity for all.
Without respect for human rights, there can be no peace, freedom, security or development. The United Nations has been instrumental in promoting respect for human rights and fundamental freedoms worldwide. However, let us not forget that the primary responsibility for the fulfilment of human rights lies with States. Slovenia, as a current member of the Human Rights Council, is a strong supporter of human rights. In that spirit, we continue to advocate a progressive approach to human rights issues, enhancing protection norms and standards at all levels. Our main focus is on the rights of children, support for gender equality and the empowerment of women, as well as the rights of the elderly. In that context, we also focus on the importance of intergenerational collaboration.
There is still much to be done before we can ensure a life of dignity for all without discrimination. More must also be done to mitigate harm to civilians, especially in the context of armed conflicts, and to prevent all forms of sexual violence. It is particularly despicable when people deployed to protect civilians engage in abuse. We therefore underline the need for a zero-tolerance policy on all forms of sexual exploitation and abuse.
Respect for international treaties, the decisions of international courts and tribunals and other sources of international law, as well as the ability to implement them, is indispensable to a functioning global community. Respect for the obligations arising from treaties and for other sources of international law is also embedded in the Charter of the United Nations, and is the very foundation of international peace and security. Moreover, it is an important guarantor of friendly relations and cooperation among States. Slovenia recognizes the essential role of the rule of law and international law and has therefore made it central to its foreign policy.
In the context of the rule of law, ending impunity for the most serious international crimes continues to be an important goal for my Government. Slovenia is committed to promoting international criminal justice, especially as it is represented by the International Criminal Court (ICC). The principles enshrined in the Charter attest to the natural partnership between the United Nations and the Court, and that relationship is expected to advance even further with the activation of the ICC’s jurisdiction over the crime of aggression, which is anticipated by the end of the year. We express our strong support for swift activation of the Kampala amendments on the crime of aggression. Needless to say, the primary responsibility to prosecute atrocity crimes still rests with States. Slovenia, together with other leading States, will continue to actively pursue the improvement of the international legal framework for mutual legal assistance and extradition for domestic prosecution of the most serious international crimes.
Years of horrific war in Syria, conflicts in Afghanistan, Yemen, Iraq, Libya and Mali and dire situations such as those in South Sudan and the Democratic Republic of the Congo, to name just a few, remain particular sources of concern. We call on all relevant parties to refrain from the use of force and engage in political dialogue. Violent extremism and the crimes committed by terrorist groups continue to plague the world. We must do all we can to prevent and stop such crimes, particularly by providing viable alternative opportunities for young people.
The United Nations plays a key role in countering terrorism, including the prevention of violent extremism. In that regard, Slovenia welcomed the reform of the United Nations counter-terrorism architecture, as well as resolution 71/291, designed to strengthen the ability of the United Nations system to assist Member States in implementing the United Nations Global Counter- Terrorism Strategy.
As a strong supporter of non-proliferation and disarmament in the area of weapons of mass destruction, Slovenia is committed to treaty-based nuclear disarmament and arms control. We firmly believe that we must work progressively to achieve a world free of nuclear weapons through full implementation of the Treaty on the Non-Proliferation of Nuclear Weapons. In that regard, we strongly condemn the Democratic People’s Republic of Korea’s violations of Security Council resolutions and its own international commitments. They pose a serious threat to peace and security in the region and beyond. We must intensify our efforts to sustain peace everywhere, but most immediately in a wide range of fragile and conflict- affected States. Conflicts cannot be prevented or resolved by addressing the symptoms alone; we must address the underlying causes. For that we have to think long term. The United Nations can help to defuse latent conflicts. Whenever possible, we should opt for diplomacy, mediation and conflict prevention.
The emphasis must be on doing more in a collective, timely and effective manner. That can be achieved only by a strong, robust, adaptable, knowledgeable and responsible United Nations, which is why Slovenia strongly supports the Secretary-General’s reform efforts. The various parts of the United Nations system must be better coordinated. Duplication must be avoided, and the common goal must be getting tangible results. I would like to conclude by assuring the Assembly that Slovenia is committed to supporting the United Nations and is determined to work with all partners to deliver tangible, meaningful results that will advance peace, security, development and human rights for all.